Citation Nr: 0712516	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-04 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by elbow pain to include bilateral 
medial epicondylits.

2.  Evaluation of service-connected essential tremors of the 
hands, evaluated as non-compensably disabling from 
February 1, 2001.

3.  Evaluation of service-connected sinusitis, evaluated as 
non-compensably disabling from February 1, 2001.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran had active service from September 1973 to January 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Phoenix, 
Arizona.

While the January 2003 statement of the case listed six other 
issues which do not appear on the first page of this 
decision, the Board's finds that these other issues are not 
in appellate status because the veteran's February 2003 VA 
Form 9, Appeal to Board of Veterans' Appeals, limited the 
issues on appeal to the three issues listed above plus a 
fourth issue (entitlement to service connection for 
epididymitis) which was subsequently granted in a May 2004 
rating decision.  Therefore, the issues on appeal are as 
listed above.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has a chronic disability manifested by elbow 
pain to include bilateral medial epicondylits or that any 
current chronic disability manifested by elbow pain is 
related to service.

2.  Since February 1, 2001, the preponderance of the evidence 
is against showing that the veteran's essential tremors of 
the hands are moderate.

3.  Since February 1, 2001, the preponderance of the evidence 
is against showing that the veteran's sinusitis causes any 
incapacitating or at least three non-incapacitating episodes 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting in the last year.





CONCLUSIONS OF LAW

1.  A chronic disability manifested by elbow pain to include 
bilateral medial epicondylits was not incurred or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

2.  Since February 1, 2001, the veteran has not met the 
criteria for a compensable rating for essential tremors of 
the hands.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.124a, Diagnostic 
Code 8103 (2006).

3.  Since February 1, 2001, the veteran has not met the 
criteria for a compensable rating for sinusitis.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 
4.7, 4.10, 4.27, 4.97, Diagnostic Code 6513 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  As to the service connection claim, written 
notice provided in March 2001 and July 2001, prior to the 
appealed from November 2001 rating decision, along with the 
subsequent notice provided in June 2005 and July 2006 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  Pelegrini 
v. Principi, 18  Vet. App. 112, 119-20 (2004).  These letters 
advised the veteran of the evidence needed to substantiate 
his claim, and of his and VA's responsibilities under the 
VCAA.  Likewise, as to the increased rating claims, written 
notice provided in March 2006 fulfills the provisions of 38 
U.S.C.A. § 5103(a) by providing notice of the type of 
evidence necessary to establish a disability rating and/or 
effective date for the disabilities on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence as to the rating 
issues, the claims were readjudicated in the May 2006 
supplemental statement of the case.  See Mayfield v. 
Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III); see also Prickett v. Nicholson, 
20 Vet. App. App. 370 (2006) (holding a statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  Therefore, the veteran was not prejudiced by the 
timing of this notice.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record the veteran's service medical 
records.  The record also shows that the appellant reported 
that he received treatment from the 355th Medical Group, 
University Medical Center, Kenneth M. Belkoff, D.O., Richard 
A. Weaver, D.O., and Jonathan Walker, M.D., and VA and/or the 
claimant has obtained and associated with the claims files 
his treatment records and/or letters from these healthcare 
providers.  As to the claims for higher evaluations, the 
appellant has also been afforded VA examinations in May 2001, 
June 2001, and July 2005.  There is no pertinent evidence 
which is not currently part of the claims files.  

As to entitlement to service connection for a chronic 
disability manifested by elbow pain to include bilateral 
medial epicondylits, the Board recognizes that while the 
veteran underwent a VA examination in May 2001, that examiner 
did not provide a medical opinion as to the origins of this 
claimed disability.  Nonetheless, the Board finds that 
because examination of the elbows at that May 2001 
examination was negative and because the entire post-service 
medical record is negative for complaints, diagnoses, or 
treatment related to the elbows, VA adjudication of this 
claim may go forward without such an opinion.  See Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims and adjudication of this appeal 
may go forward.

The Service Connection Claim

The veteran contends that he has recurrent elbow pain 
diagnosed as bilateral medial epicondylits due to injuries he 
sustained while in military service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain specifically enumerated disease processes 
including arthritis and sensorineural hearing loss, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, almost thirty years of 
service medical records are negative for complaints, 
diagnoses, or treatment related to the elbow except for an 
August 1990 examination recording a history of painful and/or 
swollen joints secondary to playing sports that was treated 
with aspirin and without sequela and an August 2000 treatment 
record noting a history of an elbow injury without a 
subsequent examination or diagnosis.

Post-service, the record was negative for complaints, 
diagnoses, or treatment for an elbow disability.  In fact, 
while the veteran told the May 2001 VA examiner about a 
history of elbow pain which was worse in cold and damp 
weather, he thereafter reported that his pain had resolved 
and he did not have any pain at the time of the examination.  
Moreover, examination the elbows were normal, with no 
instability, limitation of motion, or pain.  The examiner did 
not thereafter diagnosis an elbow disability, but instead 
noted a history of bilateral medial epicondylitis that had 
healed.

Therefore, since establishing service connection requires a 
current disability, and the record is silent for a diagnosis 
of a current disability, the Board finds that the claim for 
entitlement to service connection for a chronic disability 
manifested by elbow pain to include bilateral medial 
epicondylits must be denied.  38 C.F.R. § 3.303; Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Higher Evaluation Claims

The veteran contends that his essential tremors of the hands 
and sinusitis have adverse symptomatology that warrants the 
assignment of compensable ratings.  It is also requested that 
the veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2006).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31 (2006). 

Essential Tremors of the Hands

A November 2001 rating decision granted entitlement to 
service connection for essential tremors of the hands and 
rated it as non-compensably disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8103 (convulsive tic), effective 
from February 1, 2001.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8103, a non 
compensable rating is assigned when the tic is mild, a 10 
percent rating is assigned when it is moderate, and a 30 
percent is assigned when it is severe.  A note instructs that 
this disorder is to be rated depending upon the frequency, 
severity, and muscle groups involved.   

With the above criteria in mind, the post-service treatment 
records are negative for any complaints or treatment for hand 
tremors.  Similarly, the May 2001 VA joints examination was 
negative for any complaints or findings related to hand 
tremors.

At the June 2001 VA examination, the veteran complained of 
hand tremors while holding a phone and denied having any 
problems when at rest.  Neurological examination showed "a 
fine intention tremor of both hands."  Deep tendon reflexes 
were 2 of 4+ bilaterally.  Cranial nerves II-XII were intact.  
Babinski and Hoffman were negative.  Hand examination showed 
no deformity or reduced examination.  The diagnosis was 
"mild" benign essential tremors of the hands.  

Likewise, at the July 2005 VA examination, the veteran 
reported that his tremors were positional and not present all 
the time.  He also reported that he had no limitations, at 
work or at home, because of the tremors.  The examiner 
thereafter opined that the tremors do not appear to be 
familial or intentional but was positional.  On examination, 
the veteran had a "very subtle" tremor to the right middle 
three fingers but was nonetheless able to do finger-nose, 
Romberg, heel-toe, and rapid alternating.  Moreover, cranial 
nerves and the remainder of the neurological examination was 
nonfocal.  The diagnosis was right hand tremor.

Given the lack of any disabling adverse symptomatology seen 
in the treatment records, the veteran's statements to his 
July 2005 VA examiner that his tremors caused no limitations 
at work or at home, and given the fact that the July 2005 VA 
examiner only observed tremors in the right hand with no 
corresponding lose of use of that hand as well as the fact 
that the June 2001 VA examiner's characterization of the 
tremors as "mild" and the July 2005 VA examiner's 
characterization of the tremors as "very subtle" are not 
contradicted by any other medical evidence of record (see 
Evans, supra.), the Board finds that the claimant does not 
meet the criteria for a compensable evaluation under 38 
C.F.R. § 4.124a, Diagnostic Code 8103 for his essential 
tremors of the hands because his symptoms cannot being 
characterized as "moderate" when considering their 
frequency, severity, and the muscle group involved.  This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson, supra.



Sinusitis

A November 2001 rating decision granted entitlement to 
service connection for sinusitis and rated it as non-
compensably disabling under 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (sinusitis), effective from February 1, 2001.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6513, a 10 percent 
evaluation is warranted for sinusitis when there are one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is present.  

With the above criteria in mind, the Board notes while 
records from the 355th Medical Group dated in February 2003 
and March 2004 show the veteran's complaints and treatment 
for chronic congestion and/or sinus headaches, post-service 
treatment records were negative for any evidence of 
incapacitating episodes or at least three non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

Moreover, at the June 2001 VA examination, while the veteran 
told the examiner that he requests antibiotics approximately 
once a year and takes an antihistamine on a daily bases.  He 
did not allege having problems with incapacitating or non-
incapacitating episodes of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  
Moreover, on examination, there was no sinus tenderness. 

Likewise, at the July 2005 VA examination, while the veteran 
complained of headaches three to four times a week, he also 
reported that they were relived within one hour of taking 
over the counter medications.  He also complained of 
rhinorhea, a bloody discharge, and dry crusting of his nose.  
However, he never complained of incapacitating episodes or at 
least three non-incapacitating episodes of sinusitis 
characterized by a combination of headaches, crusting, and 
pain in the last year.  He also reported that he treats his 
symptoms by taking an antihistamine on a daily bases.  On 
examination, there was no sinus tenderness or cervical 
adenopathy and the tympanic membranes were normal.  Moreover, 
the pharynx had some mucoid post-nasal drip, the nasal 
membranes were injected, and there was a greater than 50 
percent passage through both nostrils.  The diagnosis was 
chronic sinusitis.  

Since the veteran's sinusitis does not result in any 
incapacitating episodes or in at least three non-
incapacitating episodes of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting in the 
last year, the Board finds that he does not meet the criteria 
for a compensable evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  This is true throughout the period of 
time during which his claim has been pending.  Fenderson, 
supra.

Conclusion

Based on the veteran's written statements to the RO and 
statements to VA examiners that his service connected 
disorders interfere with his obtaining and/or maintaining 
employment, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2006).  Although the veteran has described his 
problems as so bad that he has difficulty obtaining and/or 
maintaining employment, the evidence does not objectively 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  Id.  There simply is no objective evidence 
that any of his service connected disabilities, acting alone, 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has not 
overlooked the veteran's written statements to the RO or his 
statements to his physicians.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide medical opinion 
evidence as to the diagnosis of a current disability, its' 
origins, or the current severity of a disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
these statements are not probative evidence as to the issues 
on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, the preponderance of the evidence is against 
the veteran's claims and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

Service connection for a chronic disability manifested by 
elbow pain to include bilateral medial epicondylits is 
denied.

A compensable evaluation for essential tremors of the hands 
is not warranted at any time since February 1, 2001.

A compensable evaluation for sinusitis is not warranted at 
any time since February 1, 2001.



____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


